ORDER
The Disciplinary Review Board having filed a report with the Court, recommending that JAMES F. CARNEY of ROSELAND, who was admitted to the bar of this State in 1972 and who was temporarily suspended from the practice of law by Order of the Court filed March 9, 1999, and who remains suspended at this time, be disbarred for the knowing misappropriation of client funds, and said JAMES F. CARNEY having been ordered to show cause why he should not be disbarred or otherwise disciplined, and good cause appearing;
It is ORDERED that JAMES F. CARNEY be disbarred, effective immediately, and that his name be stricken from the roll of attorneys; and it is further
ORDERED that JAMES F. CARNEY be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that the funds that were restrained from disbursement by Order of the Court filed March 9, 1999, shall be transferred by the custodian of said funds to the Clerk of the Superior Court, who shall deposit them in the Superior Court Trust Fund, where they shall remain restrained from disbursement except on application to the Court for good cause shown pending further Order of this Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that JAMES F. CARNEY comply with R. 1:20-20 dealing with disbarred attorneys; and it is further
*538ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.